DETAILED ACTION
This office action is in response to the communication received on 07/19/2022 concerning application no. 16/123,012 filed on 09/06/2018.
Claims 1, 3-4, 6-7, 9-10, and 12-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Regarding the 102 rejection, Applicant acknowledges the rejection of claim 13 under Sauer. However, Applicant does not provide remarks on the claim 13. Nor has the claim been amended.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner maintains the 102 rejection of claim 13 under Sauer.

Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejections, Applicant argues that Sauer does not teach targets shaped as arcs. Applicant further argues that the references does not teach a motivation that would have lead to one with ordinary skill in the art and cites sections of the Action filed 07/19/2022.
Examiner disagrees. Sauer teaches the targets shaped as arcs as Fig. 6 clearly shows a variety of configurations that each have the markers arranged in the curved form and creating arc shapes. Furthermore, Govari in paragraph 0040 teaches that the phantoms can be provided in a variety of orientations and shapes and this includes curved shapes. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the title and paragraph 0038 of Govari and the abstract and discussion of Tobis have been explicitly cited in the sections that Applicant has  provided. Furthermore, in the instance of Tobis the use of a non-ferromagnetic apparatus is obvious as it is extremely well-known that ferrous materials interfere with magnetic field and one with ordinary skill in the art would recognize this in the utilization of the magnetic sensor.
Applicant’s arguments that “…based upon its review of the prior art of record and the prior art in this field, the art is crowded and advancements in the art are incremental. In Applicant's view, deriving inventions in this field is like looking for the proverbial ‘needle in the haystack’”  and that Examiner has used hindsight are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner maintains that the Sauer reference teaches the arc shaped targets and that Govari is a relevant reference that would be obvious to one with ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 22, recite “the slanted targets”. There is insufficient antecedent basis for this limitation in the claim.
Line 22, recite “the slanted targets”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “slanted targets” is the same as the “arcs aligned slanted” established in line 18 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Lines 22-23, recites “wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device”. This claim element is indefinite. It would unclear to one with ordinary skill in the art if the assessing of the angular resolution is actually being performed or is an intended use of the slanted target. In the case of the performance of the assessment, it would be further unclear to one with ordinary skill in the art if the angular displacement that is measured is being utilized in the assessing of the angular resolution. Furthermore, it is unclear how the implementation of the angular displacement is contributing or utilized in the assessment of the angular resolution.
For purposes of examination, the Office is considering the assessment of the angular resolution to be the intended use of the slanted targets.

Claim 3 is indefinite for the following reasons:
Lines 1, recite “The apparatus according to claim 2”. This claim element is indefinite. Claim 2 is a cancelled claim. It would be unclear to one with ordinary skill in the art what apparatus of claim 2 is being referred to. 
For purposes of examination, the Office is considering claim 3 to depend on claim 1.

Claim 6 is indefinite for the following reasons:
Lines 2, recite “a magnetic position sensor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “magnetic position sensor” is the same as the “position sensor” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 7 is indefinite for the following reasons:
Line 22, recite “the slanted targets”. There is insufficient antecedent basis for this limitation in the claim.
Line 22, recite “the slanted targets”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “slanted targets” is the same as the “arcs aligned slanted” established in line 18 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Lines 22-23, recites “wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device”. This claim element is indefinite. It would unclear to one with ordinary skill in the art if the assessing of the angular resolution is actually being performed or is an intended use of the slanted target. In the case of the performance of the assessment, it would be further unclear to one with ordinary skill in the art if the angular displacement that is measured is being utilized in the assessing of the angular resolution. Furthermore, it is unclear how the implementation of the angular displacement is contributing or utilized in the assessment of the angular resolution.
For purposes of examination, the Office is considering the assessment of the angular resolution to be the intended use of the slanted targets.

Claim 9 is indefinite for the following reasons:
Lines 1, recite “The method according to claim 8”. This claim element is indefinite. Claim 8 is a cancelled claim. It would be unclear to one with ordinary skill in the art what method of claim 8 is being referred to. 
For purposes of examination, the Office is considering claim 3 to depend on claim 1.

Claim 12 is indefinite for the following reasons:
Lines 2, recite “a magnetic position sensor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “magnetic position sensor” is the same as the “position sensor” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3, in it’s entirety recites “The apparatus according to claim 2, wherein each of the arcs is one of: orthogonal to the plane of the ultrasonic beam; and slanted with respect to the plane of the ultrasonic beam”. While claim 3 is indefinite as claim 2 is cancelled, the Office is considered the claim to be dependent on claim 1. Given this interpretation, the subject matter of claim 3 fails to further limit the subject matter of claim 1 as claim 1 recites “wherein some of the arcs are aligned orthogonal to the ultrasonic beam, wherein some of the arcs are aligned slanted relative to the ultrasonic beam” and “one or more acoustic targets which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles”. Given that claim 1 already establishes the subject matter recited in claim 3, the dependent claim 3 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim 9, in it’s entirety recites “The method according to claim 8, wherein coupling the acoustic targets comprises coupling each of the arcs orthogonally to the plane of the ultrasonic beam, or slanted with respect to the plane of the ultrasonic beam”. While claim 9 is indefinite as claim 8 is cancelled, the Office is considered the claim to be dependent on claim 7. Given this interpretation, the subject matter of claim 9 fails to further limit the subject matter of claim 7 as claim 7 recites “wherein some of the arcs are aligned orthogonal to the ultrasonic beam, wherein some of the arcs are aligned slanted relative to the ultrasonic beam” and “coupling to the mount, one or more acoustic targets which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles”. Given that claim 7 already establishes the subject matter recited in claim 9, the dependent claim 9 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al. (PGPUB No. US 2008/0287787).

Regarding claim 13, Sauer teaches a method for calibration, comprising: 
holding a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, in a mount, while permitting an orientation of the plane of the 5ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
calibrating the acoustic imaging device using one or more acoustic targets, which are arranged to continuously intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker, Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Govari et al. (PGPUB No. US 2008/0183075) further in view of Davies et al. (PGPUB No. US 2006/0122506).

Regarding claim 1, Sauer teaches an apparatus for calibration, comprising: 
a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
one or more acoustic targets, which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane),  
wherein the acoustic targets comprise intermittent acoustic targets, wherein the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs), wherein the arcs are positioned so as to appear as dots when imaged by the ultrasound imaging device (Paragraph 0068 teaches that the ultrasound images show the positions A and B in the form of dots. This shows the markers. Fig. 4 shows the dots), wherein the arcs enable automatic identification of the targets, automatic calibration, and subsequent automatic analysis of the ultrasound imaging (Paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration. Paragraph 0063 teaches that the calibration information is stored. Paragraph 0004 teaches that localization is image understanding. Paragraph 0057 teaches that the localization is done of the markers and they are identified in the image. Claim 8 teaches localization is automatic), 
wherein some of the arcs are aligned orthogonal to the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker), wherein some of the arcs are aligned slanted relative to the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).
However, Sauer is silent regarding an apparatus, comprising:
wherein the arcs aligned slanted are adapted to provide means for measuring an angular displacement between a magnetic sensor and an ultrasound coordinate system, 
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device.
In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches an apparatus, comprising:
wherein the arcs aligned slanted are adapted to provide means for measuring an angular displacement between a magnetic sensor and an ultrasound coordinate system (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor based on target identification. Abstract teaches that the coordinates of the ultrasound devices are calibrated relative to the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46. Paragraph 0040 teaches that the phantoms’ size, shape, shape and orientation can be varied. They can be curved. Fig. 5 shows the phantom is slanted in relation to the ultrasound).  
 	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement for calibration based on curved slanted phantoms. This modified apparatus would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari). 
However, Govari is silent regarding an apparatus, comprising:
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device.
In an analogous imaging field of endeavor, regarding the use of curved phantoms for ultrasound evaluation, Davies teaches an apparatus, comprising:
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device (Paragraph 0272 teaches that the images are performed on a plurality of wires that are passed through the ultrasound image. Paragraph 0276 teaches that the angular resolution can be formulated based on the transmission energy that is applied. The Fig. 36 shows the curvature of the wiring and is angular relationship to the other phantoms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer and Govari with Davies’s teaching of assessing the angular relationship while ultrasound imaging phantoms. The teachings of Govari of using phantoms varying orientations and sizes also support the implementation of the assessment of angular resolution on the calibration mount and system of Sauer. This modified apparatus allows for determine the resolution and yield high quality results (Paragraph 0275 of Davies). This high quality result is beneficial as the user can utilize the ultrasound imaging in medical diagnosis and therapeutics. Furthermore, this leads to the improvement in imaging design and operation (Paragraph 0010 of Davies).

Regarding claim 3, modified Sauer teaches the apparatus in claim 2, as discussed above.
Sauer further teaches an apparatus, wherein each of the arcs is one of: 
orthogonal to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); and  15slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Regarding claim 6, Sauer teaches the apparatus in claim 1, as discussed above.
	However, Sauer is silent regarding an apparatus, wherein the probe includes a magnetic position sensor, and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a  longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device.
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches an apparatus, wherein the probe includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the 25position sensor, a physical displacement along a221002-1725.1S3ID-1205/BI05996USNP longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified apparatus would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Regarding claim 7, Sauer teaches a method for producing a calibration apparatus, the method comprising:  
providing a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
coupling to the mount one or more acoustic targets, which are arranged to intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0077 teaches that the markers arrangement can be incorporated into the markers are incorporated into the chambers that allow for the catheter to take into account for the calibration process. Fig. 2 shows the markers placed in the a calibration chamber),
wherein the acoustic targets comprise intermittent acoustic targets (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs), 
wherein the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6 which shows a variety of complex arcs), wherein the arcs are positioned so as to appear as dots when imaged by the ultrasound imaging device (Paragraph 0068 teaches that the ultrasound images show the positions A and B in the form of dots. This shows the markers. Fig. 4 shows the dots), wherein the arcs enable automatic identification of the targets, automatic calibration, and subsequent automatic analysis of the ultrasound imaging (Paragraph 0062 teaches that the calibration is automated and can allows for the turning towards the marker configuration to show the optimal view of the marker configuration. Paragraph 0063 teaches that the calibration information is stored. Paragraph 0004 teaches that localization is image understanding. Paragraph 0057 teaches that the localization is done of the markers and they are identified in the image. Claim 8 teaches localization is automatic),
wherein some of the arcs are aligned orthogonal to the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker), wherein some of the arcs are aligned slanted relative to the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).
However, Sauer is silent regarding a method, comprising:
 wherein the arcs aligned slanted are adapted to provide means for measuring an angular displacement between a magnetic sensor and an ultrasound coordinate system, 
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device.
In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches a method, comprising:
 wherein the arcs aligned slanted are adapted to provide means for measuring an angular displacement between a magnetic sensor and an ultrasound coordinate system (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor based on target identification. Abstract teaches that the coordinates of the ultrasound devices are calibrated relative to the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46. Paragraph 0040 teaches that the phantoms’ size, shape, shape and orientation can be varied. They can be curved. Fig. 5 shows the phantom is slanted in relation to the ultrasound).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement for calibration based on curved slanted phantoms. This modified method would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari). 
However, Govari is silent regarding a method, comprising:
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device.
In an analogous imaging field of endeavor, regarding the use of curved phantoms for ultrasound evaluation, Davies teaches a method, comprising:
wherein the slanted targets are adapted to be used for assessing an angular resolution of the imaging device (Paragraph 0272 teaches that the images are performed on a plurality of wires that are passed through the ultrasound image. Paragraph 0276 teaches that the angular resolution can be formulated based on the transmission energy that is applied. The Fig. 36 shows the curvature of the wiring and is angular relationship to the other phantoms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer and Govari with Davies’s teaching of assessing the angular relationship while ultrasound imaging phantoms. The teachings of Govari of using phantoms varying orientations and sizes also support the implementation of the assessment of angular resolution on the calibration mount and system of Sauer. This modified method allows for determine the resolution and yield high quality results (Paragraph 0275 of Davies). This high quality result is beneficial as the user can utilize the ultrasound imaging in medical diagnosis and therapeutics. Furthermore, this leads to the improvement in imaging design and operation (Paragraph 0010 of Davies).

Regarding claim 9, Sauer teaches the method in claim 8, as discussed above.
Sauer further teaches a method, wherein coupling the acoustic targets comprises coupling each of the arcs orthogonally to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); or slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Regarding claim 12, Sauer teaches the method in claim 7, as discussed above.
	However, Sauer is silent regarding a method, wherein the probe 25includes a magnetic position sensor, and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device.  
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches a method, wherein the probe 25includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified method would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Govari et al. (PGPUB No. US 2008/0183075) further in view of Davies et al. (PGPUB No. US 2006/0122506) further in view of Tobis et al. ("Intravascular Ultrasound Cross-Sectional Arterial Imaging Before and After Balloon Angioplasty In Vitro", October 1989, pages 873-882).

Regarding claim 4, Sauer teaches the apparatus in claim 1, as discussed above.
	However, the combination of Sauer, Govari, and Davies is silent regarding an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantoms to test and measure ultrasound imaging system performance, Tobis teaches an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Govari, and Davies with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis). Furthermore, the implementation of a mount that is non-ferromagnetic would reduce interference in magnetic field and be compatible for use in a magnetic resonance imaging system. Furthermore, the reduction of interference in magnetic fields is further beneficial as it reduces noise and interference on the magnetic sensor that is used in the calibration as noted in Govari.

Regarding claim 10, Sauer teaches the method in claim 7, as discussed above.
	However, the combination of Sauer, Govari, and Davies is silent regarding a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantfoms to test and measure ultrasound imaging system performance, Tobis teaches a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sauer, Govari, and Davies with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis). Furthermore, the implementation of a mount that is non-ferromagnetic would reduce interference in magnetic field and be compatible for use in a magnetic resonance imaging system. Furthermore, the reduction of interference in magnetic fields is further beneficial as it reduces noise and interference on the magnetic sensor that is used in the calibration as noted in Govari.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koenig et al. (PGPUB No. US 2012/0277585): Teaches ultrasound calibration with acoustic targets in slanted and orthogonal orientations and a mount.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793